 1   Joe Shaeffer, WSBA #33273
     MacDonald Hoague & Bayless
 2   On behalf of The American Civil Liberties
     Union of Washington Foundation
 3   705 Second Avenue, Suite 1500
     Seattle, WA 98104-1745
 4   206-622-1604
 5   Katherine M. Forster, CA Bar #217609
     Munger Tolles & Olson LLP
 6   350 South Grand Avenue, 50th Floor
     Los Angeles, CA 90071
 7   (213) 683-9538
 8
                       UNITED STATES DISTRICT COURT
 9              EASTERN DISTRICT OF WASHINGTON AT RICHLAND
10   JOHN DOE 1; JOHN DOE 2; JANE
     DOE 1; JANE DOE 2; JANE DOE 3;               No.
11   and all persons similarly situated,
                                                  PROPOSED
12                      Plaintiffs,               ORDER TO PROCEED IN
                                                  PSEUDONYM - UNOPPOSED
13                v.
14   WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS;
15   STEPHEN SINCLAIR, Secretary of The
     Department of Corrections, in his official
16   capacity,
17                      Defendants,
18                and
19   BONNEVILLE INTERNATIONAL,
     INC., a Utah Corporation, d.b.a KIRO
20   Radio 97.3 FM,; THE MCCLATCHY
     COMPANY, LLC, a California Limited
21   Liability Company, d.b.a. The Tacoma
     News Tribune; and ANDREA KELLY,
22   an individual;
23                      Interested Parties.


      ORDER TO PROCEED IN PSEUDONYM – UNOPPOSED              MACDONALD HOAGUE & BAYLESS
      -1                                                       705 Second Avenue, Suite 1500
                                                                  Seattle, Washington 98104
                                                             Tel 206.622.1604 Fax 206.343.3961
 1         The Court having considered Plaintiffs’ Unopposed Motion to Proceed
 2
     Under Pseudonym, the Memorandum of Points and Authorities supporting the
 3
     Motion, the Declarations submitted in support of the Plaintiffs’ Motions for
 4
     Temporary Restraining Order and Preliminary Injunctive Relief, and having
 5

 6   considered the other documents filed with the Court to date, and being fully

 7   advised in the matter, now

 8         FINDS that Plaintiffs have demonstrated good cause to allow Plaintiffs to
 9
     proceed in pseudonym, and this outweighs any prejudice to the opposing party or
10
     to the public’s interest, therefore it is hereby ORDERED:
11
           That Plaintiffs are allowed to proceed under pseudonym as follows:
12
           1. Plaintiffs will be referred to by the pseudonym Jane Doe 1, 2, or 3 or
13

14             John Doe 1 or 2, in all pleadings, depositions, and other documents

15             related to this litigation;
16         2. Plaintiffs shall be allowed to endorse documents related to this litigation
17
               using their pseudonym, as noted above; and
18
           3. Defendants shall not publicly disclose the Plaintiffs’ names or personally
19
               identifying information.
20

21         In all proceedings held before this Court, including trial, all counsel,

22   witnesses and court personnel present shall refer to Plaintiffs according to their

23   pseudonym.


     ORDER TO PROCEED IN PSEUDONYM – UNOPPOSED                       MACDONALD HOAGUE & BAYLESS
     -2                                                                705 Second Avenue, Suite 1500
                                                                          Seattle, Washington 98104
                                                                     Tel 206.622.1604 Fax 206.343.3961
 1
          DATED this __ day of April, 2021.
 2

 3
                                         ____________________________
 4
                                         JUDGE _____________________
 5

 6   RESPECTFULLY SUBMITTED this 7th day of April, 2021.
 7

 8   MacDonald Hoague & Bayless               Munger, Tolles & Olson LLP
 9
10   By: ____________________________         By: ___________________________
     Joe Shaeffer, WSBA #33273                Katherine M. Forster, CA Bar #217609
11   joe@mhb.com                              Seeking Pro Hac Vice Admission
     Attorneys for Plaintiffs                 Katherine.Forster@mto.com
12   On behalf of The American Civil          Attorneys for Plaintiffs
     Liberties Union of Washington
13   Foundation                               350 South Grand Avenue, 50th Floor
                                              Los Angeles, CA 90071
14   705 Second Avenue, Suite 1500            Tel: 213.683.9538
     Seattle, WA 98104                        Fax: 213.593.2838
15   Tel: 206.622.1604
     Fax: 206.343.3961
16

17   American Civil Liberties Union of        Disability Rights Washington
     Washington Foundation
18
19
     By: ____________________________         By: ___________________________
20   Nancy Talner, WSBA #11196                Ethan D. Frenchman, WSBA #54255
     TALNER@aclu-wa.org                       ethanf@dr-wa.org
21   By: ____________________________         By: ___________________________
     Lisa Nowlin, WSBA #51512                 DannyWaxwing, WSBA #54225
22   lnowlin@aclu-wa.org                      dannyw@dr-wa.org
     By: ____________________________         By: ___________________________
23   Antoinette M. Davis, WSBA #29821         Heather McKimmie, WSBA #36730
     tdavis@aclu-wa.org                       heatherm@dr-wa.org

     ORDER TO PROCEED IN PSEUDONYM – UNOPPOSED                  MACDONALD HOAGUE & BAYLESS
     -3                                                           705 Second Avenue, Suite 1500
                                                                     Seattle, Washington 98104
                                                                Tel 206.622.1604 Fax 206.343.3961
 1                                          By: ___________________________
     Attorneys for Plaintiffs               David Carlson, WSBA #35767
 2   P.O. Box 2728                          davidc@dr-wa.org
     Seattle, WA 98111
 3   Tel: 206.624.2184                      Attorneys for Plaintiffs
                                            315 5th Avenue S, Suite 850
 4                                          Seattle, WA 98104
                                            Tel: 206.324.1521
 5

 6

 7

 8

 9
10

11

12

13

14

15
16

17

18
19

20

21

22

23


     ORDER TO PROCEED IN PSEUDONYM – UNOPPOSED                MACDONALD HOAGUE & BAYLESS
     -4                                                         705 Second Avenue, Suite 1500
                                                                   Seattle, Washington 98104
                                                              Tel 206.622.1604 Fax 206.343.3961
 1

 2

 3                              CERTIFICATE OF SERVICE

 4   I hereby certify that on April 7, 2021, I electronically transmitted the foregoing

 5   document to the Clerk’s Office using the CM/ECF System for filing and

 6   transmittal of a Notice of Electronic Filing to the CM/ECF registrants for this
 7
     matter.
 8
                        RESPECTFULLY SUBMITTED this 7th day of April, 2021.
 9
10                                          /s/_________________________________
                                               Name
11

12

13

14

15
16

17

18
19

20

21

22

23


     ORDER TO PROCEED IN PSEUDONYM – UNOPPOSED                       MACDONALD HOAGUE & BAYLESS
     -5                                                                705 Second Avenue, Suite 1500
                                                                          Seattle, Washington 98104
                                                                     Tel 206.622.1604 Fax 206.343.3961
